IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00209-CR

GRADY AARON BOYETT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 28357


                           MEMORANDUM OPINION


       The jury found Grady Aaron Boyett guilty of the offense of failure to register as a

sex offender, and the trial court assessed his punishment at twenty years in prison. Boyett

was sentenced accordingly. This appeal ensued. In a single issue, Boyett argues that a

material variance exists between the evidence presented at trial and the offense alleged

in the indictment. We will reverse and render a judgment of acquittal.
                            Factual and Procedural Background

        Boyett was charged by indictment with failing to comply with a specific provision

of the Sex Offender Registration Act. See TEX. CODE CRIM. PROC. ANN. arts. 62.001–62.408.

The indictment alleged that:

        on or about the 8th day of March, 2017, and anterior to the presentment of
        this indictment, in the County and State aforesaid GRADY AARON
        BOYETT did then and there, while knowing that he was required to register
        with the local law enforcement authority in Walker County where the
        defendant resided or intended to reside for more than seven days, to wit: Walker
        County, because of a reportable conviction for Aggravated Sexual Assault,
        the defendant failed to register with the local law enforcement in Walker
        County. [Emphases added.]

        After the jury found Boyett guilty, an agreement was reached for the State to

recommend to the trial judge a punishment of twenty years in prison. The trial judge

accepted the State’s punishment recommendation and assessed Boyett’s punishment

accordingly. The trial court certified Boyett’s right to appeal as to the guilt/innocence

phase only.

                                             Issue

        In his sole issue, Boyett contends that the evidence at trial is insufficient to support

his conviction because a material variance exists between the indictment and the evidence

presented at trial.

AUTHORITY

        The Court of Criminal Appeals has expressed our standard of review of sufficiency

issues as follows:
Boyett v. State                                                                            Page 2
               When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Villa v. State,
        514 S.W.3d 227, 232 (Tex. Crim. App. 2017). . . .

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State’s theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732–33 (Tex. Crim. App. 2018).

        A variance occurs when there is a discrepancy between the allegations in the

charging instrument and the evidence presented at trial. Johnson v. State, 364 S.W.3d 292,

294 (Tex. Crim. App. 2012). “In a variance situation, the State has proven the defendant

guilty of a crime but has proven its commission in a manner that varies from the

allegations in the charging instrument.” Gollihar v. State, 46 S.W.3d 243, 246 (Tex. Crim.

App. 2001).

        In an evidentiary-sufficiency analysis, there are two types of variances: material

and immaterial variances. Thomas v. State, 444 S.W.3d 4, 9 (Tex. Crim. App. 2014). A

variance is material if it: (1) fails to adequately inform the defendant of the charge against


Boyett v. State                                                                              Page 3
him or (2) subjects the defendant to the risk of being prosecuted later for the same crime.

Ramjattansingh v. State, 548 S.W.3d 540, 547 (Tex. Crim. App. 2018); Gollihar, 46 S.W.3d at

258. A sufficiency review does not rest on how the jury was instructed, but we review

whether the evidence supports the elements of the charged crime. Walker v. State, 594

S.W.3d 330, 335–36 (Tex. Crim. App. 2020). The elements of the charged crime are defined

by the hypothetically correct jury charge that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or

unnecessarily restrict the State’s theories of liability, and adequately describes the

particular offense for which the defendant was tried. Id. at 336. “As authorized by the

indictment” means the statutory elements of the offense as modified by the charging

instrument. Alfaro-Jimenez v. State, 577 S.W.3d 240, 244 (Tex. Crim. App. 2019). “Only

material variances will affect the hypothetically correct jury charge” and render the

evidence legally insufficient. Hernandez v. State, 556 S.W.3d 308, 312 (Tex. Crim. App.

2017). On the other hand, “[a]llegations giving rise to immaterial variances may be

disregarded in the hypothetically correct [jury] charge.” Gollihar, 46 S.W.3d at 257.

        In addition to the foregoing, variances can occur in two different ways. Hernandez,

556 S.W.3d at 313. The first way—called a statutory variance—involves the statutory

language that defines the offense and occurs when the State’s proof at trial deviates from

the statutory theory of the offense as alleged in the indictment. Id. This type of variance

is always material and renders the evidence legally insufficient to support the conviction.


Boyett v. State                                                                         Page 4
Id. The second way—called a non-statutory variance—occurs when the State’s proof

deviates from a “‘non-statutory allegation that is descriptive of the offense in some way.’”

Id. at 313–14 (quoting Johnson, 364 S.W.3d at 294). A non-statutory variance can be either

material or immaterial, depending on whether it would result in a different offense than

what the State alleged in the indictment. Id. at 314.

        “Chapter 62 of the Texas Code of Criminal Procedure broadly sets forth the

requirements governing sex offender registration in this state.” Herron v. State, 625

S.W.3d 144, 153 (Tex. Crim. App. 2021). Chapter 62 is comprised of numerous separate

articles establishing the various requirements with which individuals subject to its terms

must comply. Id. Some of the requirements imposed by Chapter 62 upon individuals

required to register include “the duty to register as a sex offender, the duty to change

online identifiers, the duty to report a regularly visited location, the duty to report one’s

status as a sex offender when applying for a driver’s license, as well as the duty to report

any change of address.” Young v. State, 341 S.W.3d 417, 425 (Tex. Crim. App. 2011)

(footnotes and citations omitted).

DISCUSSION

        The indictment charged Boyett with violating his duty to register with the local

law enforcement authority where he resided or intended to reside for more than seven

days, as required by article 62.051(a) of the Code of Criminal Procedure. See TEX. CODE

CRIM. PROC. ANN. art. 62.051(a). The indictment did not allege that Boyett failed to verify


Boyett v. State                                                                        Page 5
his registration information every ninety days, as required by article 62.058(a) of the Code

of Criminal Procedure, or that he failed to report a change of address, as required by

article 62.055(a) of the Code of Criminal Procedure. See id. arts. 62.055(a), 62.058(a).

Because the indictment did not allege any other violations of Chapter 62, the State was

limited to its article 62.051(a) allegation that Boyett failed to register with the local law

enforcement authority where he resided or intended to reside for more than seven days.

See Ramjattansingh, 548 S.W.3d at 546; see also Johnson, 364 S.W.3d at 298–99.

        Article 62.102(a), commonly referred to as an “umbrella” provision, criminalizes

any failure to comply with a Chapter 62 requirement. Young, 341 S.W.3d at 425 (citing

TEX. CODE CRIM. PROC. ANN. art. 62.102(a) (“A person commits an offense if the person is

required to register and fails to comply with any requirement of this chapter.”)); see

Robinson v. State, 466 S.W.3d 166, 170 (Tex. Crim. App. 2015). The Court of Criminal

Appeals in Herron v. State, which issued on June 30, 2021, after the present case was tried,

such that the State did not have its benefit when charging or trying the present case, held

that because of the generalized nature of article 62.102(a), a conviction under the statute

requires the factfinder to identify and unanimously agree about the violation of a single

statutory duty. Herron, 625 S.W.3d at 153 (citing Young, 341 S.W.3d at 425). “Thus, while

[a]rticle 62.102(a) may be used to prosecute any failure to comply with sex offender

registration obligations, the State must allege and prove, and the fact-finder must

unanimously find, that the defendant has committed ‘one specific statutory failure’—a


Boyett v. State                                                                        Page 6
violation of a discrete statutory provision within the numerous requirements of Chapter

62.” Id. (quoting Young, 341 S.W.3d at 425).

        Here, both the indictment and the judgment of conviction referenced the umbrella

provision—article 62.102(b)(3). See TEX. CODE CRIM. PROC. ANN. art. 62.102(b)(3).

        At trial, three sex-offender-registration forms that had been signed by Boyett on

April 20, 2011, in Walker County, Texas, were admitted into evidence as State’s Exhibits

1, 2, and 3.      A former clerk with the Walker County Sheriff’s Office’s Criminal

Investigation Division testified that State’s Exhibit 1 indicated that Boyett was required

to verify his registration every ninety days. The former clerk acknowledged that at some

point she became aware that Boyett was not in compliance and indicated that “it

happened more than once, but when he moved to Louisiana, I - - .” The former clerk

added that Boyett stopped reporting at some point, he never reported a change of

address, and he never reported that he was moving to another county or state.

        The State’s second witness, a detective with the Walker County Sheriff’s Office,

testified that Boyett had not notified the Walker County Sheriff’s Office of a change of

address, which was a violation of his “registration requirements.” As such, the detective

“wrote a complaint for a warrant to be issued for the criminal offense of failing to update

his registrations for his duty to register, lifetime, ninety days, second degree felony.”

According to the detective, the warrant issued, and after receiving a tip about Boyett’s

whereabouts, Boyett was subsequently arrested in New Orleans, Louisiana.


Boyett v. State                                                                      Page 7
        The State’s evidence at trial showed that Boyett originally registered in Walker

County in 2011 in compliance with article 62.051(a), that at some unspecified time he

failed to verify his registration, and that at some unspecified time he moved to New

Orleans without notifying the local law enforcement authority of his intention to change

his address. This evidence could support a conviction for violations of article 62.058(a)

of the Code of Criminal Procedure (failing to verify registration information every ninety

days) or article 62.055(a) of the Code of Criminal Procedure (failing to report a change of

address), but Boyett was not charged with violating either of these provisions of Chapter

62. See TEX. CODE CRIM. PROC. ANN. arts. 62.055(a), 62.058(a).

        The offense alleged in the indictment against Boyett under article 62.051(a) creates

a duty to notify the local law enforcement authority in any municipality or county where

a sex offender resides or intends to reside for more than seven days. Reporting a sex

offender’s residence or intended residence for a period of more than seven days not later

than the seventh day after the sex offender’s arrival by registering, and reporting a sex

offender's residence or intended residence for a period of more than seven days not later

than the seventh day after the sex offender’s arrival by verifying, are alternative manner

and means of committing a single offense. Here, the indictment charged Boyett with

violating article 62.051(a) by failing to register.

        No evidence was presented to show that Boyett failed to register in violation of

article 62.051(a), as alleged in the indictment. Rather, the evidence supported what


Boyett v. State                                                                       Page 8
appears to be offenses in violation of other separate and discrete provisions of Chapter

62 of the Code of Criminal Procedure—articles 62.055 (change of address provision) and

62.058 (recurring verification provision). See id. arts. 62.055(a), 62.058(a).

        The State argues that when Boyett failed to verify his registration he was

automatically “de-registered.” The State cites no authority for its position that failing to

verify registration information amounted to a “de-registration.” And even if it did cause

a “de-registration,” there is no evidence, other than Boyett’s initial move to Walker

County in 2011, that he ever returned after leaving Walker County and resided or

intended to reside for more than seven days in Walker County, thus triggering his duty

to register under article 62.051(a).

        The evidence deviated from the statutory theory of the offense alleged in the

indictment—article 62.051(a). See id. art. 62.051(a). Thus, we conclude that the variance

at issue is properly characterized as a statutory variance. While the State may have

proven the defendant guilty of a crime, it has proven its commission in a manner that

varies from the allegations in the indictment. See Gollihar, 46 S.W.3d at 246. Such a

variance is always a material variance and renders the evidence legally insufficient to

support the conviction. See Hernandez, 556 S.W.3d at 313. Accordingly, we sustain

Boyett’s legal-sufficiency challenge.




Boyett v. State                                                                       Page 9
                                             Conclusion

        Based on the foregoing, we reverse the trial court’s judgment of conviction and

render a judgment of acquittal.



                                                         MATT JOHNSON
                                                         Justice



Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose 1
Reversed and rendered
Opinion delivered and filed February 2, 2022
Do not publish
[CR25]




1The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003.

Boyett v. State                                                                                   Page 10